CaSe18-OO474 DOC1-4 Filed12/11/18 Page 1 Of21

EXHIBIT “G”

(Sworn Affldavit of Joeseph R. Esquivel,
Jr. - Private Investigator)

 

 

Case 18-00474 DOC 1-4 Filed12/11/18 Page 2 Of 21

After Recording Retm'n to:
Theresa D. Royal Brown
12305 Quilt Patch Lane
Bowie, MD 20720

AFFI])AVIT OF JOSEPH R. ESQUIVEL JR.

I, Joseph R. Esquivel Ir, declare as follows:

l.

I am over the age of 18 years and qualified to make this affidavit

I am a licensed private investigator of in the State of Texas, License # A20449.

Imake this afiidavit based on my own personal knowledge

I make this affidavit in support of Mortgage Compliance Invesfiga!ions Chain of Title
Analysis & Mortgage lnvestigation prepared for Theresa D. Royal Brown F/K/A Theresa D.
Royal regarding the Security Instrument and the real property located at 12305 Quilt Patch
Lane, Bowie, MD 20720, as referenced in the Prince Georges County Record.

l have no direct or indirect interest in the outcome of the case at bar for which l am offering

my observations

l have personal knowledge and experience in the topic areas related to the securitization of
mortgage loans, real property law, Uniform Commereial Code practices, specifically
mortgage-backed securities by special purpose vehicles in Which an entity is named as trustee
for holders of certificates of mortgage backed securities

I perform my research through the viewing of business records and Corporate/Trust

Doeuments.

: I use professional resources to view these records and documents.

Page l of 1 0 Faetual A)Yidavit of.]oseph R. Esquivel Jrfor- T?zeresa Royal Brown - 12305 Quilt Patch Lane,
Bowz'e, MD 20720

 

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 3 Of 21

9. I have the training, knowledge and experience to perform these searches and understand the

meaning of these records and documents with very reliable accuracy

10. I am available for court appearances, in person or via telephone for further clariiication or

explanation of the information provided herein, or for cross examination if necessary

ll. My research through professional services and the viewing of actual business records and
Corporatefl` rust Docurnents, determined that an interest in the Theresa D. Royal Mortgage
Loan lnstrument was sold sometime shortly after December l4, 2005 to the CWABS Asset~
Bacl<ed Certiiicates 'l`rust 2006-1.

12. Per the Prospectus Supplement (To Prospectus dated January 26, 2006) for the CWABS
Asset-Backed Certiflcates Trost 2006~1 Trust, the transaction participants of the CWABS
Asset-Backed Certiiicates Trust 2006-l are: (1) Sponsor/Seller, Countrywide Home Loans
lnc. (2) The Depositor: CWABS, Inc., a Delaware corporation and a limited pumose
finance subsidiary of Countrywide Financial Corporation, a Delaware corporation (3)
lssuing Entity: 'l`he Depositor formed the CWABS Asset-Backed Certiticates Trust 2006-1,
a common‘law trust created under the laws of the State of New York, pursuant to the
Pooling and Servicing Agreement. (4) Trustee: The Bank of New York, a banking
corporation organized under the laws of the State of New York. The Trust closed on or
about February 10, 2006 (see, PROSPECTUS at the SECURITY EXCHANGE
COMMISSION’S (“SEC”) website
httns://www.bamsec.com/filinv/%Ol 3606000960?€&=1351993 see also, annexed Exhibit
“A,” pages Sl, 82 of the PROSPECTUS for the convenience of the reader).

13.1 have looked at a purported to be true and correct copy of a Tangible Prornissory Note of
Theresa D. Royal dated December 14, 2005, regarding alcan for $309,600.00. Tlie Originai
Lender of the December 14, 2005 Royal loan is America’s Wholesale Lender. (See Exhibit "‘B”
attached witlrin)

a. This copy of the Theresa D. Royal Note shows No lndorsement to the
Royal Note

Page 2 of 10 F actual Ajz`davit ofJoseph R. Esqw`vel Jrfor» Theresa Royal Brown - 12305 Quil! Pcn‘ch Lane,
Bowie, MD 2072()

 

 

Case 18-00474 DOC 1-4 Filed12/11/18 Page 4 Of 21

14. The CWABS Asset-Baeked Certificates Tnlst 2006-l is not named in any way on the 'l`heresa
D. Royal Note.

a. Countrywide Home loans, Inc., as Seller for the CWABS Asset-Bacl<ed
Certiiicates Trust 2006-1 Trnst is not named or referenced in any Way on the
Theresa D. Royal Note.

b. CWABS, Inc., as Depositor for the CWABS Asset-Baeked Certiticates Trust 2006-

l Trust is not named or referenced in any way on the Tberesa D. Royal Note.

c. 'l`he Bank of New York as Trustee for the CWABS Asset~Baeked Certiticates Trust

2006~l Trust is not named or referenced in any way on the Theresa D. Royal Note.

l5. Tlie Theresa D. Royal Note states, “In return for a loan that l have received, l promise to
pay . . .” lbis verbiage refers to a “loan” that occurred in the past Between the Note and the Deed
of Trust, neither state or even indicate who gave a “loan,” when the “loan” happened, how much
was given for the “loan,” how did the “ oan” take place, and what was “loaned” ~ “e;redit” or
“rnoney,” and if credit, where did the “eredit” come frorn, and whether the “credit Was backed by
“money.” Without this information in the Note and Deed of 'l`rust, there is no proof in the Theresa
D. Royal Note and Deed of Trust that shows “consideration” was given to Theresa D. Royal for a
“loan.” The Theresa D. Royal Note and the Deed of Trust do not say that Ameriea’s Wholesale

Lender, gave Theresa D. Royal a “loan” or any consideration of any kind.

16. Per the language in the Note, the Note and the “loan” are two different matters Neitber
provides prooj/evidence as to who gave the alleged “loan,” when the alleged “loan” happened, how
much was given for the alleged “loan,” how did the alleged “loan” take place, and what was
“loaned” - “eredit” or “Inoney,” and if it was credit, where did the “‘credi ” come from, and whether
the “credit was backed by “rnoney.” 'Ilie Note and the Deed of Trnst do not say that Anieriea’s
Wbolesale Lender, gave l`heresa D, Royal a “loan” or any consideration of any kind

Page 3 of 1 0 F actual Afidavit of .Iosepk R. Esquivel Jrfor~ Tlm‘e.sa Royal Bmwn - 12305 Qul`lt Paz‘ch Lane,
Bowz`e, MD 20720

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 5 Of 21

17. Without the factually msupported clause in the Note, “In return for a loan l have
received .. .”, there is nothing in the Note or the Deed of Trust that states that any kind of “lean,”
as defined by State Law or Blaek’s Law Dictionary, or any other consideration was given to

Theresa D. Royal.

18. The Theresa D. Royal Note is not evidence of a “loan” given by America’s Wholesale
Lender, to Theresa D. Royal.

19. l have looked at a Deed of Trust of Theresa D. Royal dated December 14, 2005 and filed in
the Off`lcial Records of the Prince George's Clerk of the Circuit Court on January 23, 2006 as
ins# Book 24080, Page 209. (See Exhibit “C” attached within)

a. The CWABS Asset-Backed Certi§cates Trust 2006-l are not named in any Way to
the Theresa D. Royal Deed of Trust

b. Countrywdde Home Loans, Inc., as Se!ler for the CWABS Asset-Backed
Certificates Trust 2006-1 Trust is not named or referenced in any way on the
Theresa D. Royal Deed of Trust

c. CWABS, Inc., as Depositor for the CWABS Asset-Backed Certif§cates Trust 2006-
1 Trust is not named or referenced in any way en the Theresa D. Royal Deed of
Trust

d. 'Ihe Bank ofNew Yark as Trustee for the CWABS Asset-Backed Certiticates Trust
2006-1 Trust is not named or referenced in any way on the Theresa D. Royal Deed
of Trust

20. I have looked at the Prinee Georges County Record relating to the Theresa D. Roya} Deed of
Trust dated December 14, 2005. The Prince Georgcs Cmmty Record shows an “Assignme!!t
of Deed of Trust”, dated Juiy 10, 2013 and filed in the OBeial Records ofthe Prince George’$
Clerk of the Circuit Court on September 13, 2013 as ins# Book 35205, Page 072, signed by

I’age 4 afl 0 Facmal Aj?davit of.!aseph R. Esquivel Jrfor~ Theresa Royal Browrz ~ 12305 Quilt Patch Lane,
Bowz'e, MD 20720

 

 

 

Case 18-00474 DOC1-4 Filed12/11/18 Page 6 Of 21

Noemi Morales as Assistant Secretary and notarized July 10, 2013 by Stephanie Simpson,
Florida Notary Commission #EE845389, where Mortgage Eleetronic Registration Systems,
lnc., grants, assigns, and transfers to The Bank of New York Mellon F/K/ A The Bank ofNew
York as Trustee for CWABS, lnc., Asset»Baeked Certilicates, Series 2906-1. (See Exhibit “D”
attached within)

21. I have looked at a copy of the MERS Procedures Marmal, .Release 19-0, dated June 14,
2010, and MERS Residential Marketing K.it, Terms And Conditions: (see Exhibit “F”
attached within)

a. lt is stated in the MERS Procedures Manual, Release 19.0, dated lime l4, 2010:
Page 63 - Transfer of Benefrcial Rights to Member Investors, Overview:

“Althoug§ MER__§__§§aeks ch_Lnges iii ownership of th_g___ beneficial ' ts for

loans M' tered on the MERS Syst@, MERS cannot tra_n__§fer the b_§gefici_a_l_
rights to the Qe_§t. The cj__eht can og_lv be transferred by prop_e__r_l! endorsg’ g

_t_!re pror_g_§_ssorv ggte to the transferee” (emphasis added)
lt is stated in the MERS Residential Marketing Kit, Terms And Conditions:

2. .. .MERS shall serve as mortgagee of record with respect to all such mortgage
loans solely as a nominee in an administrative capacity, for the beneficial owner

or owners thereof from time to time. MERS shall have no m ts whatsoever to
any gayments made on account of such mortgage loans, to any servicing
riQts related to such mortgage loa_n_s, or to any mortgaged grop£rtiei

securi_x;g such momge loans. MERS agr_gc;; not to assert any gg§_l_' ts (other
than rights speciiied in the Goverm`ng Docmnents) with respect to such mortgage

loans or mortgaged properties References herein to “mortgage(s ” and
“mortgagee of record” shall include deed(s) of trust and beneficiary mder a deed
of trust and any other form of security instrument under applicable state law.
(ernphasis added}

6. MERS and the Member row that: m the MERS S!stem is not a vehicle

for ereatin or fe ' beneficial interests in mo e loans ..
(emphasis added)

Page 5 of 10 Facmal Aj?davl? ofJosepk R. Esquivel Jffor- Theresa Royal Brown - 12305 Qnilt Patch Lane,
Bowie, MD 20720

 

Case 18-00474 DOC 1-4 Filed12/11/18 Page 7 Of 21

22. The 'l`heresa D. Royal Assignment of Deed of Trust was recorded on September 13, 2013,
which is seven (7) years after the Trust closed on or about February 10, 2006, with, allegedly,
Theresa D. Royal’s Note and Deed of Trust already in the Trust.

23. There is no sale of the Theresa D. Royal Mortgage Loan caused through the Theresa D. Royal
Assignment of Deed of Trust.

24. The transfer and sale of all Beneiieial Interest of the Theresa D. Royal Deed of Trust to
CWABS Asset-Baeked Certificates Trust 2006-l should have been done on or before the
Closing Date of the CWABS Asset~Backed Certificates Trust 2006~1 which was February
10, 2006. The requirements for deanng a REMIC from IRS can be found at 26 USCA §860
A thru G and by going to https://www.ggc_)_.gov/deVS/Dl§g/USCODE-ZOU-
titleZo/html/USCODE~2009-title26»subtitleA~§_h_apl~subchaoM~oartl"V-sw$GGD.htm which
mean that the CWABS Asset-Backed Certifieates Trust 2006-l is unable to have any other
assets put into the CWABS Asset~Backed Certificaxes Trust 2006-l after the Closing Date
of Febnlary 10, 2006. The Assigning of a defective obligation to the REMIC also goes
against what is required (Verbatim provided in pertinent part below)

USCA stands for United States Code Almotated.

Title 26 is the Internal Revenue Code

Subehapter M includes Regulated lnvestmem Companies and Real Estate
lnvestment Trusts.

26 U.S.C. 8601)

United States Code, 2009 Edition

Tz‘tle 26 - INTERNAL REVENUE CGDE

Sublitle A - Income Taxes

PART IV - REAL ESTA TE MORTGAGE D/'VESTMENT CQNDUIT.S’

Sec. 8601) - REMIC defined

From the U.S. Government Prz‘nting (M"zce, www.gpo,gov

§860D. REM]C dej@ned

(a) General rule

For purposes of'this title, the terms “real estate mortgage investmem conduit” and

l Page 6 of 10 Factual Aj}?davit of Joseph R. Esquivel Jrfor- Tharesa Royal Brown ~ 12305 Quilt Pa:‘c!z Lane,
Bowie, MD 20720

 

 

 

Case 18-00474 DOC 1-4 Filed12/11/18 Page 8 Of 21

“REMIC ” mean any entity-
(4) as of the close ofrhe 3rd month beginning ajier the s!artup day and at all ames
thereaj?er, substantially all of the assets of which consist of qualified mortgages and

gemined investz‘ne)*zz‘.<>‘z

25. The Assignment of Deed of Trust dated lilly 10, 2013 and filed in the Oilicial Records of
the Prince Georges County Recorders’ Ofllce on September l3, 2013 assigned a defective
obligation to the CWABS Asset~Backed Certificates Trust 2006~1 as this loan Was in default
When the assignment Was illed. This information can be found by going to the Website
httos://www.mgov/fdsvs/o_l_c_g/USCODE-2009»title26/html/USCODE~2009-title26-
subtitleA~ch_a_pl -subchaDM-Darth~sec%OG.htm

.26 U.S.C. 860G(a)(4)(B){ii)
(a) Deiinitions
(4) Qualified replacement mortgage
The term “quali§ed replacement mortgage” means any obligation-_

(A) which would be a qualified mongage if mansfen‘ed on the startup day in exchange for
regular or residual interests in the REMIC, and

(ii) a defective obligation within the 2-year period beginning on the starth day.

26. l have looked at the Prince Georges County Record relating to the Theresa D. Royal Deed of
'l`rust dated December 14, 2005. The Pn`nce Georges County Record shows an “Substitution
of'l`rustee”, dated September 05, 2014 and filed in the GHieial Records ofthe Prince George’s
Clerk of the Circuit Court on April 21, 2015 as ins# Book 36895, Page 473, signed by Megan
Paolucci as Conn“act Management Coorrlinaior, and notarized September 05, 2014 by Kelly
T. Cunningham, Pennsylvania Notary Coxmnission #N/A, where chen Loan Servicing,
LLC as attorney in fact for The Bank ofNew Yox'k Mellon l)'k/a The Bank of New York, as
"l`rustee for CWABS, lnc., Asset-Baelced Certi;lleates, Sezies 2006-l removes Best Title as
Trustee and substitutes Keith M. Yaeko, Robert E. Frazier, Thomas J. Garmer, Jason L.
Hamlin, and Gene lung as Trustee. (See Exhibit “F” attached within)

Page 7 of l 0 Fae!ual Ajz`davit ofJoseph R Esquivel Jrfor~ Theresa Royal Brown - 12305 Quilt Patch Lane,
Bowz`e, MD 20720

 

 

Case 18-00474 DOC 1-4 Filed12/11/18 Page 9 Of 21

27. l have observed the specific DEFINITIONS in the Theresa D. Royal Deed of 'l`rust (Exhibit
"‘D,” page l) regarding the word “Lender”:
(C) “Lender” is
America’s Wholesale Lender
Lender is a CORPORATION
organized and existing under the laws of NEW YORK
Lender’s Address is
P.G. Box 660694, Dallas, TX 75266-0694

28. “Lender” has a “special definition” that applies exclusively to the Theresa D. Royal Deed of
Trust and, per the Theresa D. Royal Deed of Trust, its definition is not to be interchanged,
substituted or confused With the general definition of “lender’7 found in dictionaries This
special definition does NOT include any “successor or assigns ” as I have Witnessed in other
deeds of trust, just “Lender,” Which by the letter of the law of the Theresa D. Royal Deed of
Trust, means only America’s Wholesale Lender Based on this observation and my experience
understanding the documents l am reviewing, l would like to have the reader go to the Theresa
D. Royal Deed of Trust to Covenant 24, where it states:

24. Substitute Trustee. Lender, at irs oplion, may from time to time
remove Trustee and appoint a substim!e oustee to any Trustee
appointed hereunder by an instrument recorded in the city or county
in which the Secw‘ity Ins!mment is recorded Withouf conveyance

office Property, the successor trustee shall succeed to all the title,

 

power and duties conferred upon Trustce herein and by Applicable

Law.

29. 'l’he Theresa D. Royal Deed of Trust is the final authority who may appoint a successor trustee,
which is the “Lender,” i.e., Amen`ca’s Wholesale Lender. America’s Wholesale Lender, the
“Lender,” did not appoint the successor trustee, which is a violation of the Theresa D. Royal
Deed of 'l`rust. The only person that could appoint a successor trustee, per the Theresa D.
Royal Deed of Trust, is the “Lender,” Which is America’s Wholesale Lender This is a
condition precedent that was not honored and violated

Page 8 of 10 F actual Ajidaviz of Joseph R. Esqzzivel Jrfor- Tkeresa Royal Brown ¢ 12305 Quilt Patch Lanc,
Bowie, MD 20720

 

 

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 10 Of 21

30. l have looked at the Prince Georges County Reeord relating to the Theresa D. Royal Deed of
Tmst dated December 14, 2065. The Prince Georges County Record shows no record of a
release of the Deed of Trust as required in covenant 23 of the Deed of Trust which states .
“Release, Upon payment of all sums secured by this Security Instrument, Lender or Tmstee,
shall release the Security Instrument and mark the Note “paid” and retinn the Note to
Borrower. Borrower shall pay any recordation costs.. . .” This has not happened

31. The Theresa D. Royal Deed of Trust does not distinguish how “payment of all sums secured
by this Security lnstrument” should be made or by whom When the sale of the Theresa D.
Royal loan to the Sponsor of the CWABS Asset-Backed Certiiicates Trust 2006-l took place,
that payment for the Theresa D. Royal Note satisfied Covenant 23 of the Theresa D. Royal
Deed of Trust.

32. The Theresa D. Royai Deed of Trust is not an enforceable security instrimaent/lien since the
Theresa D. Royal Deed of Trust became void When America’s Wholesale lender, sold the
“loan” to the Sponsor of the CWABS Asset-Backed Certificates Trust 2006-1.

Page 9 of 1 0 Facmal Ajidaviz‘ of Joseph R. Esqw'vel Jrfor~ lheresa Royal B)'own ~ 12305 szz'lt Patch Lane,
Bowie, MD 20720

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 11 Of 21

The above statements are affirmed by me under penalty of perjury under the laws of the
State of Texas to be true and correct to the best of my knowledge and belief, are based on my
own personal knowledge, and I am competent to make these statements

FURTHER THE AFFIANT SAYETH NAUGHT

By 06*<)?%; f g%éw?j¢§ Execmedon /r§? /f)¢z//r;?:@!’§
<7 f 0 l

Joseph R Esquivel, Jr.
Private Investigator License # A20449
Mortgage Colnpliance Investigations LLC

STATE OF TEXAS )
)
COUNTY OF TRAVIS )

Subscribed and sworn before me, ¢LOV t /Yl . £§z usi 1/{ (" ,

 

 

Notary Public, on this if al day of ©»c/W\!:»»w , 2018 by
\T(;;@SQ,'/\ § - £36§ n ne l tl/£_j , Proved to me on the basis of
satisfactory evidence to be the person(s) who appeared before me. WITNESS my hand and
official seal. \ \
,'X:,P"SJ v by 4~¢?[11, j _
Notary Public tom n Esouwei
Nowy lf) # 130157&89

My Comn§ssion Expires
much 25. 2019

 

Page 10 ofIO Facmal Aj?davi! o_fJosqoh R. Eequivel Jrfor- Tkeresa Royal Brown ~ 12305 Qu£i¢ Patch Lane,
Bowie, MD 20720

 

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 12 Of 21

EXHIBIT “H”

(State of Maryland Tax Assessor Records
Showing Residential Credit Solutions as
the Owner of the Debt)

 

 

 

CONSOLIDATEB€T&QMB¢ILDOFOR 'H¥XlXENR PGQE» 133,0@18 ’I`O JUN 30. 2019

FA\'MENT one uPoN REcszP'r_ means re ascew£ TAx sat nose nor €xcuss Pmasn‘r oF TAxEs, interest on FEnALTv.
lT 15 THE TAXPA¥ER'S RESPONSIB|L|TY TO FORWARD TH£ TAX B!LL TO THE LEND!NG lNS'!'lTUTlON FOR PAYMENT

COUNTY RATE EXCEEDS OONSTANT YIELD RATE CF $ .8316 BY $ .0204
THIS IS A COPY OF THE BILL SENT 'I.‘O YOUR HORTGAGE COHPAKY FOR PAYHEHT

REAL PROPERTY

 

 

 

 

 

`~'Fktnnnty Dosadp&on Chunefs hanna §uui¥ntuuuty'Loca&on

PLAT 41 ' Reyals Tneresa D

' 12305 guilt eaton Ln _
some MM _______ __` . an zovzo
tdy,`,,ano sm~w%%\\

S\bdivision Mortgage Co “"~\,\\ *f;>

HORTBRIDGE-RESUB P §§ RESIDE!¥TIAL CREDIT SOLTRS `\ ma 2046.00 SQ FT
\_\t ’

§§ Prince George‘s County , 7 v4"__.§_`8_1§(§ wma“-”mmw§,}OZ.Z?
Prince George' s County ~ Supplemental Education .0400 "163156
state of naryland .1120 289.97
Park & Planning .2940 . 761. 17
Washington Suburhan Transit Commission .0260 57.31
City Of Bowie .4000 1,035.60
Solid Haste Service Charge 34.42

douglas ala PA!lzIrs
Homestead Tax Credit(s) - County = 133.50-
State = .oo Town = .oo y
KHCPPC = .00 HSTC = .00 133.50~
sam To'm. “'35°'9°
RETURN BG'¥TOMPORT!CN‘MTHYQURPAYNEN? ~~~~~~ q
TH REAL ETKHIH§P! nunn cuecxs Pavnals‘noxaunce decades counrm.um
COURTY AND CITY OF BUIE TAX AD‘VICE FY20~19 014
arm m so
ganumm§u.mnmnmw Annuu.eunsnn v AMouNTPAm
$3,130 40 $4 260 80

 

 

 

 

 

 

 

EBLWBLQLBDSLEDBBBBBELBGQBWBBBDDQEBUBBB
LATE PAYHENT AH`OUNT

no!aLs THERESA ny /TA ace 31 $2,164.97 54,295.37

123o5 gnILm PATcH LH sav 30 $2,199.54 $4,329.94

BDWIE ` HIJ `20720-2301 DHZ 31 $4, 354.51 $4, 364.5.1
ll*:‘:'x"l'*l*li*z"':*'z~llll"l'***'*l*l'*‘*1'li'l*t*ll"lt"i

 

 

 

49228 07/16/2318
PAMMUSTMWVEWHBSOFH¢EB¥“EREDATETOAVCUMMMST&FMTES

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page14 Of 21

EXHIBIT “I”

(Substitution of Trustee)

 

 

 

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 15 Of 21

36395 103 CC.‘M owe

RECORDING REQIJESTED BY;
Bmck & scou, PLLc

44121 Hany Byrd Highway, suite 245
Ashbmn, virginia 20147

AFTER RECORD!NG, PLEASE RETURN TO:
Brock & Scott, PLLC,

44121 Harry Byrd Highway, Suite 245

Ashbum, Virginia 20147

Case# 13-23635

 

SPACE ABOVE 'I`HIS LINE FOR RECORDER’S USE

SUBSTITUTION OF TRUSTEE

WHEREAS, Theresa D Royal was the original Trustor, Best 'l`itle was the original
Trustee, and America's Wholesale Lender AS LENDER Mortgage Electronic Registration
Systems, Inc. was the original Bcneficia:y under that cermin Deed of 'I`rust dated December 14,
2005 and recorded on January 23, 2006 in Book 24080 Page 209 in the OH"icial Records of

Prince George's County, Maryland, and
WHEREAS, the umersigned is the present Beneflciary under said Deed of'I`rust, and

WIIEREAS,dwunMsigmddcsirwwmbs&tuwanemestéeundersaidDeedof
Trust in place and instead of said original Trustee, or chcessor 'I`mstee, thereunder, in the
manner in said Deed omest provided,
953 FB §§ 5 48.

m£?$ FEI B.
¥0¥@&. BB.
Re£d PU RcPt =! 8'¢'£53
S.§i §§ Bik # 5323

M‘ 211 EBi$ iii€$ m

WB

Fage 1

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 16 Of 21

36895 li7b

NOW, TI-IEREFORE, the undersigned hereby substitutes Keith M. Yacko, Robert E.
Frazier, Thomas J. Gartner, Jason L. Hamlin, and Gene lung as Trustee under said Deed of
'I`rust, any of whom may act independently, in the plwe and stead of the trustee(s) originally
named therein, or in place of any other mrstee(s) who have heretofore been substituted for the
originally named trustee, the said Substitute Trustees being vested with all of the rights, title, and
interest, and clothed with all of the rights, power, and privileges of the trustee(s) by the terms of
said Dwd of Trust and by applicable law.

OCWEN LOAN SERVICING, LLC, as attorney in fact for
The Bank of New York Mellon' f/k/a The Bank of New York,
as Trustee for CWABS, Inc., Asset-Backed Certificates, Series
2006-l

 

 

 

 

 

 

sme of ?enfisym
wmfy<>f__rieeegeem__

1 HEREBY camle ever en this 5 day of \-§Mm£>~¢/ _ 31 17

l/ before me, ihe anders a Neieiy Pubiie in and fe? the juriedieiien aforesaid
personally appeared M§gY ' of 0cwen Loan Servicing, LLC, as attorney in fact
for 'l`he Bank of New York Meilon Uk/a 'I`he Bank of New York, as Trustee for CWABS, Inc.,
Asset-Backed Certitieates, Series 2006-l known to me (or satisfactorily proven) to be the person
whosenmneissubscdbedtothewithininsn'umentmrdacknowledgedd\atdwsamewas
executed for the purposes therein contained as the act and deed of the Notehoider.

 

m erNEss wHEREr)r, 1 have set my hand and eeei.
fi’i#¢'

 

' y T'. cunningxie_r~iowy Pubiie
My commission expires: <>) ’J‘l' gc(2!/l

 

 

Page 2

 

 

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 17 Of 21

EXHIBIT “J”

(Alleged Notarized Pages 6 and 12 Which
Are Part of the Original Mortgage Deed
of Trust on Said Property: 12305 Quilt

Patch Lane Bowie, Maryland 20720)

CaSe18-OO474 DOC1-4 Filed12/11/18 Page 18 Of 21

._.._.,W i…
»~,~__,.~_,'_,-..r,r`»_,,.,ewi j

poe m*`¥é 5061236392'9?';'1‘2“005"“" ~W'~~ w
1014 ¢Gco$-$c'-§~ comity$$=
,__é§£§§;__ hekueum,mmsmxmdmm
o ' '~r--~ u ~

sTA'moFMARYLAND, y,,¢

IHe¢eby ceniry,mmmis / daer
aNomry PublicometeofMaryland,inand
pumallyappeawd

 
     

 

 

 

 

 

|mownmucmsadshcwdlyproveawbethepuson(s)whosenanm(s)islaresubsmibedmmewithin

msuummtmdmknowhdgedmthdmdmeyexwuwdmesamefmchepmposesmewmnmmed
ASWI'INESS:myhandandnotarialseal.

MyCommissionExpires:

7 M"e.rom.£n
mmi¢;sj$:oi=umvww Q&¢_JQ_@__@:QK__
\\yemmam' Explre/shpvlzs.zoos N°""P""“° y
srA'rEoF /V)a QJ-OL , ,.;/_,@¢ GCO'~Y<\S cwiyes=
IHe¢ebyce¢¢ir;,jii/mmmis LZ*"( dayef_Z¢¢MA¢/_~, sogz ,bereieme,mesubeciiber,
aNemryPubiieofmesmeef/;qa)..¢j/M maine @¢,,M;Ly o+)#-»¢~¢/r)?*~u¢@@/
personallyappeared

 

 

\

 

theagmofdrepmwseauedbydm£oregoiogDeedomesLmdmademthwdnefmmofhwmature
oonsidemtionrecitediosaidDeedof'hustisuoeandbona§deastheminsetforthandthatdreacumlsumof
moneyadvancedattheclowgtramactionbydxesecuredpartywaspaidoveranddisbursedbythepartyor
pardeemredbydreDeedofTrusttod\eBonower"ortothepersonrespormiblefordisbursementoff\mdsin
theolosingtransactionortbeirceepectiveagentatatimenotlaterthantheoxecutionanddcliveryby the
BonowerofrhisDeedomest;andalsommleoadithatheistheagentofd\epanyorpartiessecuredandis
dulyandiorizedtomakethisaflidavit. '
ASWI'INBSS:myhandandno!arialseal.

EHARQN FGNLER ~

This is to certify that the wid:ininstrument was prepared
by a party to the instrument.

 

CARRIE HELLBACH
Closer

 

ASWHNBSS` §’°?‘SPB‘E)M“" 5%01-4 Filed12/11/18 Page190f21

 

MyCommission
` S'W‘°"am"'l %¢q-»€»L/L
mm%m§o¢= gm G' \_
womm°°""’wzsmmw N°‘”’“""‘° y
sTATE oF /Vla Q»"-OL H‘,@e,c GCO"'Y`<\S comeyss:
IHerebycemf;Kammw du dayofj¢¢¢gg/_~, 3055; ,b¢fo¢¢m,m¢subscriber,

aNocaryPubxicomesmmf/na;_¢//a,»d uniform @¢,M;Ly o+;¢.¢..¢r Md@/
personallyappwwd

 

 

\

 

theagentofdlepartysecuredbydlefocegoingDeedomesLandmadeoathinducformoflawthatthe
considerationrecitedinsaidDeedomestistrueandbonaHdeasthexeinsetford\andthatcheacmalsumof
moneyadvancedatthcclosingtrmactionbydlewcmedpartywaspaidoveranddisbursedbythepartyor
partiwsccuredbymeDeedomestwtheBonowerorwthepasonmspmsibkfordisbmsementofhmdsw
theolosing transacdonorthdrrespemivcagentatatimcnotlaccrchandmcxemcionanddelivexybythe
BonowerofdlisDeedomest;mdalsomadeoadlthatheisdxeagentofthepanympardessecumdandis
(hdyanduxhwdn)nmkcddsadikndh
ASWI'INBSS:myhandandnotatialseal.

hhlc .. E . _ :§Q ` : 2
SHARGN FU“AER ~

Thisistocectifymatdxewithininsu'mnentwasprepared
by a party to the instrument.

 

CARRIE HELLBACH
Closer

 

Case 18-00474 DOC 1-4 Filed 12/11/18 Page 20 Of 21

ooc m #: 00012363924612005
sT.\'rE <)F MARvLANo, /;-/A)cc Gco c 31 county¢s:

:H¢rcby certiry.'rvacmmis /$' "“ days cce/n be)~ amy ,b¢wm¢,mmbsmw,
al\'.)::;ry Publicof the S¢ateofMarylmd,inandford\e a__boo¢ '

per.»:mmlly appeared _ _
T//chq b ~ Rv‘< Q»‘L

1

known m me or satisfactorily proven to be the petson(s) Whus¢ lmm¢($) islam M w the mm
msu-umw and acknowledge thathe/she/they execude met'¢:rdtepmposesd\enehcontamed
.-\S \V!'I'NESS: my handandnotacial seal.

M_\ t'_`<)mmission Expires:
XZ¢A_'QM,=¢\ 6 ~ %aLL/L)

 

a.¢=ow¢gq wa,
unum/mammome
CownyofAmeAnmdal
WOO||II\|'SS€OAE)QirasAg{|m'm
s'r.\'rx~:¢)F /)VQ.H//M,L , /7/445£ qu>»~c,e'a cowan
xH¢rebyc¢nify,Thacwchn /‘/\‘¢Ldayof ccz,m.bc/~ ,Zoos' ,befmeme.dw

subscribcr, nNolzu'y Public ofthe State of mq»-</ hud andme M_A._L HA,¢.¢/l~oLz/L
personally appeared
w A')\d~d \>Ldo )~<9\

the agent ofthc party securedby thefuegoingDeedumest, mdmadcoathinduefmmoflawdmtthe
Co¢:\‘idcr:tlion recited in saidDeedofdustiskuemdbwa§d¢asthctcianm§dthatdmacmalsumof
money advanced at the clomg transaction by the secured party was paid over and disbmsed by the party or
par:‘=o.< secured by mebwdofmstwmeBmoweroxwdtepusonmq)mm‘blemdlsbmaneotoffundsm
thc closing transaction or their respective agent at a time not later than the account md dehvery by the
B¢)rmwcrofthis Deed omest;wakomlleoalhdlath¢isdBag¢ofofthcpit¢yNWMMB
du|_\' :\utlmrized lo makethisamdavit. ‘
AS \VI'I'NESS: my handmdnota¢ial seal.

M ‘ (_` )mmission m men
'\( mmm.\cs%crewmmw EIE!®Q %H!:DS£:
omde um

Thi_\- is m cenin that the within inmnmemwasgepa¢ed
by z party to the instrument.

 

CARRIE HELLBACH

ClOB¢!'

 

 

kn.,~t-,t m me Qa§&i§r&t@&§%v¢£)emd¢ pEladsi woume w the within
msu-umw and =t¢knowt¢dg¢ umtwshdn¢ymmmmfmm¢pmpmmm
.»\S \vITNESS: my haudandnotadal seal.

M_\ Ct)mmissi<m Expircs: ` z é) § §§ z
SHAHJN G. FGWLER ' . .

mwsmsot=umnm N"'"w‘°
amyde
MyOonvnlsstonExpiresAp¢izg,m
s'r.\'rt:t)t~‘ /)Ya,t-Ka/‘GAJL , /H g Cg@»_c,z»'a. mm
chrcbyCcrtify, oncltis /‘/*/~d¢yot' $§¢mbel~ ¢>Zol>$' ,heforeme,lhe

sut»,\-t».-tb¢r, n Noutry Pubtic ofth¢sm¢o£ mq..<, lam minute M AM
personally appeared
00 141er \,Dc,E>B l~cg\

thc agent ofthc pmysecuredbydtewregoingbeedof'l`mst, mdmadeoa\hindnefocmoflawtlmme
cot:\~itlcr;ttlon recited in saidDeedomestis troeandbonaideasdlelein setfrxlhm\dthattheml snmof
muncy mlvztncctl m the closing transaction by the securedparly was pdd ovu and disbursedby the pmty or
parties s-.;curcd by the DeedofT!ustwd\eBonowumwd\epasmmq)om’blefordidmrsuneotoffundsw
the -;;t)sing transaction or their respective agent at a time not later than the exetmion and delivery by the
Bmt~ttwcr ofthis Deed ofTrust; mdalsomadeoadttbatheistbeagentofdrepmyorpmiessecmedandis
tlul_\A ;tutl\t)rized to makethisa$davit. ‘
AS \VYI'NESS: myhandandnotuialsenl.

M_\~ \'jt)mmissitm m FGM.ER 1
mms°ntmorwvw _`%AA&Q_ML__
casth mmm¢dd Nmry
My mmsslem`¢°$AP" 23' m

Th`t.\~ ix m certify that mcwithininstrnmentwasgep\red
by ~: party to the instrument.

 

CARRIE BELLBACH
Closer

@*-sA(Mo) (uoos;.m cl-tL(os/nz) Paq»tzmz ' Fonnaozi 1101

